Citation Nr: 1644687	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to higher initial disability ratings for a left knee disability-currently evaluated as 10 percent disabling for limited or painful motion from November 11, 2010, and evaluated as 20 percent disabling for recurrent subluxation from December 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2010.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the RO that granted service connection for patellofemoral syndrome with synovitis of the left knee evaluated as 10 percent disabling effective November 11, 2010. 

Here, the Veteran submitted her notice of disagreement (NOD) to the November 2011 rating decision outside of the applicable one-year appellate period.  However, the NOD was noted as recorded (accepted) and a statement of the case was issued. Therefore, although the NOD was not timely, VA accepted it and has continued to treat the claim as though it is on appeal.  As such, VA has waived its right to object to the timeliness of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In August 2015, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In September 2015, the Board remanded the matter for additional development.  In March 2016, VA's Appeals Management Center (AMC) assigned a separate disability evaluation of 20 percent for recurrent subluxation of the left knee, effective December 14, 2015.  Because higher evaluations are available for the left knee disability-both prior to and as of December 14, 2015-and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently is unemployed and is looking for work.  While she has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.


FINDINGS OF FACT

1.  For the rating period from November 11, 2010, the Veteran's left knee disability has been manifested by complaints of pain, swelling, X-ray evidence of osteoarthritis, full extension, and flexion limited to no less than 115 degrees at worse with functional loss due to painful motion; limited flexion to 30 degrees or worse has not been demonstrated.

2.  For the rating period from November 11, 2010, the Veteran's left knee disability also is shown to be manifested primarily by frequent episodes of recurrent subluxation described as moderate; functional instability or severe recurrent subluxation have not been demonstrated at any time.


CONCLUSIONS OF LAW

1.  The criteria for an initial, separate evaluation in excess of 10 percent for limitation of flexion with osteoarthritis of the left knee are not met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2.  For the period from November 11, 2010, through December 13, 2015, the criteria for a separate 20 percent, but no higher, disability rating for recurrent subluxation of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  For the period from December 14, 2015, the criteria for a disability rating in excess of 20 percent for recurrent subluxation of the left knee are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection has been established for a left knee disability, effective November 11, 2010.  As noted above, the RO currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5260, pertaining to limitation of motion; and, effective December 14, 2015, assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5009-5257, pertaining to recurrent subluxation.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  Additionally, under 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Evaluation 

Historically, the Veteran was treated for reports of left knee pain and swelling in active service.  Her separation examination in August 2010 included notations of patella problems as well as constant knee swelling and retaining fluids.

During a May 2011 VA examination, the Veteran could not recall a specific injury to her left knee other than the rigors of training for her military occupational specialty with running and jumping.  She had occasional swelling and pain in the patella and infrapatellar areas with no history of surgical intervention.  The Veteran reported being put on "waivers" for her physical readiness training.  Although she reported no periods of flare-up, the pain was described as fairly constant with activity.  She reported using a brace, which helped with swelling but not with pain relief.  Her activities of daily living were unaffected. 

Examination in May 2011 revealed a normal gait.  There was a small effusion with palpable thickening of the synovium over the medial proximal tibial plateau.  Patella grind test was positive, and mild crepitus was noted with range of motion laterally.  There was no instability to varus or valgus stress.  Lachman's test was negative.  There were no additional limitations following repetitive use other than increased pain and crepitus.  There were no flare-ups and no effects of incoordination, fatigue, weakness, or lack of endurance on left knee function.  The diagnosis was left knee patellar femoral syndrome with synovitis.

In June 2013, the Veteran reported ongoing left knee problems; and reported spending countless dollars on knee stabilizing devices and on over-the-counter medications to help cope with the pain.  She also reported having limited motion, difficulty walking upstairs, and continuous swelling.  

In August 2015, the Veteran testified that she underwent physical therapy to try to strengthen the muscles around the left knee and to regain some stability.  She indicated that the instability had continued to progress, and that any type of physical activity on use of the left knee became more painful.

Private records show treatment for left knee pain in August 2015.  Symptoms included knee pain, swelling, and instability.  Pain was described as sharp and aching, and radiating to the left lower leg.  Symptoms occurred constantly.  The Veteran was unable to stand for long periods of time without left knee swelling; and was unable to wear certain shoes to work because of pain.  She also reported numbness and tingling in the left great toe.  Examination revealed swelling and effusion in the left knee.  The assessment of pain was a level 7 on a 10-point scale.  Causative factors included activity, ascending stairs, bearing weight on the extremity, descending stairs, jumping, kneeling, running straight ahead, single leg hop, sitting with knee bent, squatting, and stepping up.  Pain was relieved with elevation and rest.  The assessment was left lateral knee pain.

Following the Board's September 2015 remand, the Veteran underwent a VA examination in December 2015.  She reported a history of recurrent effusion and wearing a neoprene brace "more for stability to keep [her] cap in place" (patella centering strap).  She reported feeling that her "cap" would go "out to the side" and her knee would give away on her, if she stood too long for more than one hour.  Left knee flexion for more than 30 minutes produced patellar pain, and she had difficulty going upstairs more than down.  She no longer ran.  She arose from sitting on the floor only by leaning on her right side, which was stronger.  Elevation of the knee was necessary to decrease swelling and pain.  There were no flare-ups per se, and the Veteran had difficulty climbing ladders.  She was unable to squat and kneel without significant pain.  The Veteran reported difficulty wearing heals, and the cold weather bothered her knees.

Range of motion of the right knee was normal; joint stability testing of the right knee was normal.  Range of motion of the left knee was abnormal or outside of normal range-that is, range of motion to 130 degrees on flexion, and to 0 degrees on extension.  Pain was noted on examination and caused functional loss in flexion.  There was objective evidence of localized tenderness or pain on palpation of the knee joint.  There was additional functional loss or range of motion loss after three repetitions; flexion was limited to 115 degrees.  Muscle strength testing was 4-/5 for forward flexion, and 4/5 for extension.  There was no objective evidence of muscle atrophy of the left knee, and no evidence of ankylosis.  Joint stability tests were moderate on the left side for recurrent subluxation.  

The December 2015 examiner noted that the Veteran has bilateral anteverted pelvis and hips, and that there was 30 degrees of forefoot varus bilaterally and a wear pattern on her shoes-indicative of hyperpronation.  Just pushing the left patella laterally caused pain.  The examiner indicated that the Veteran has a biomechanical malalignment of her lower extremities, and opined that the etiology of her pain presented itself whilst in service.

In response to the Board's prior remand, the December 2015 examiner opined that the Veteran has a diagnosis of left patellofemoral osteoarthritis that is directly service-connected; and that her problems with regard to her symptoms began in service.  She also has recurrent patellar subluxation and patellofemoral instability associated with a biomechanical malalignment syndrome that can be conservatively addressed before any surgery is contemplated.  

As a preliminary matter, the Board finds the December 2015 examination report is an adequate examination for evaluation of the Veteran's left knee disability.  See, e.g., Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  With regard to ranges of motion, her left knee was nearly full on examination; and there is no indication that active and passive ranges of motion were not evaluated.  The December 2015 examiner also found evidence of pain with weight-bearing, and indicated that the range of motion itself did not contribute to functional loss.  At worse, flexion was limited to 115 degrees on repetitive use, which does not approach the criteria for a higher disability rating based on limited motion.  In this case, further remand for re-examination would serve no useful purpose.   

Specifically, the Veteran's osteoarthritis of the left knee is rated currently as 10 percent disabling pursuant to Diagnostic Code 5260, due to limitation of flexion.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 10 percent under either Diagnostic Codes 5260 or 5261.

Referable to Diagnostic Code 5260, the Veteran's limitation of flexion has predominantly been to 130 degrees.  However, when considering functional loss, the December 2015 examiner noted a decrease in flexion to 115 degrees due to pain on repetitive use; and indicated that the range of motion itself did not contribute to functional loss.  Even still, this does not represent the criteria for an increased evaluation under Diagnostic Code 5260.  The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less.  

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve predominantly full extension.  Even when considering functional loss, no examiner has found any limited extension to warrant a separate, compensable disability rating under Diagnostic Code 5261.  A compensable rating of 10 percent requires extension limited to 10 degrees.  Thus, a rating under this code is not warranted.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed some additional limitation of motion due to pain.  The currently assigned 10 percent rating adequately compensates the Veteran's symptoms of pain that are limiting her flexion of the left knee.  Therefore, the rating is sufficient. As her symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion, the Board finds that no more than the currently assigned 10 percent disability rating for limitation of flexion with osteoarthritis of the left knee is warranted at any time.

Here, the Board finds that the primary manifestation of recurrent subluxation is, for rating purposes, best evaluated under Diagnostic Code 5257.  In this case, the Board notes that functional instability had not been manifested at each examination.  However, the Veteran reported from the onset of her claim that the left knee patellar moved laterally, to the side, and that she required a knee brace for stability.  The May 2011 examiner noted that the Veteran wore a knee brace; and in June 2013, the Veteran reported spending countless dollars on knee stabilizing devices.  The Board has considered the Veteran's lay reports of having constant pain and swelling and "giving way" of the left knee throughout the appeal.  The December 2015 examiner found, at most, moderate subluxation of the left knee.  Together, this evidence allows the Board to bring the currently assigned separate rating for recurrent subluxation forward to the original date of claim for a left knee disability.  Given clinical findings of symptomatic subluxation that required the Veteran to wear a knee brace both in active service and post-service, the Board finds it unlikely that the recurrent subluxation of the left knee started or became worse on the day of examination in December 2015.  For these reasons, the Board finds that a separate, initial 20 percent disability evaluation is warranted for recurrent subluxation of the left knee under Diagnostic Code 5257 for the period from November 11, 2010, through December 13, 2015.

In this case, the evidence does not reflect severe subluxation of the left knee to warrant a separate rating in excess of 20 percent at any time.  Severe recurrent subluxation or lateral instability is not demonstrated. Nor has the Veteran described incapacitating episodes.  The Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of severe recurrent subluxation, incapacitating episodes, or instability.
 
There also is no objective evidence of malunion or nonunion of the tibia and fibula to warrant a higher evaluation under Diagnostic Code 5262.  Therefore, the remaining codes for knee disabilities are not applicable.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, she has knee pain and swelling and recurrent subluxation.  Any functional impairment is contemplated in the rating criteria for knees.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover her symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for a left knee disability, for a lumbar spine disability, for a cervical spine disability, for residuals of cholecystectomy with residual scars, and for migraine headaches.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left knee disability combines or interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

 
ORDER

For the period from November 11, 2010, an initial, separate disability rating in excess of 10 percent for a left knee disability, based on limited and painful motion, is denied.

For the period from November 11, 2010, through December 13, 2015, a separate, initial disability rating for a left knee disability, based on recurrent subluxation, is allowed, subject to the regulations governing the award of monetary benefits.

For the period from December 14, 2015, a separate disability rating in excess of 20 percent for a left knee disability, based on recurrent subluxation, is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


